DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MICHELLE SOTTILE,
                             Appellant,

                                    v.

                           DAVID SOTTILE,
                              Appellee.

                              No. 4D20-1742

                          [February 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No.
502018DR009849XXXXSB.

  Nancy A. Hass of Nancy A. Hass, P.A., Fort Lauderdale, for appellant.

   Andrew A. Harris and Grace Mackey Streicher of Harris Appeals, P.A.,
Palm Beach Gardens, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.